COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-00387-CV
Style:                      Sharon Huston
                            v. United Parcel Services, Inc.
                  *
Date motion filed :         January 16, 2014
Type of motion:             Motion to Disregard Brief of Amicus Curiae
Party filing motion:        Appellee
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due: February 19, 2014

                             The Clerk is instructed to file the document as of the date of this order

                             Absent extraordinary circumstances, the Court will not grant additional motions to extend
                             time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellee’s motion is granted in part. Appellee, or any other amicus curiae, has until February 19, 2014,
          to respond to the amicus brief filed by the Texas Trial Lawyers Association on January 8, 2014.




Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: February 4, 2014